DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The priority date is October 27, 2017.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 23, 2020 and September 14, 2021 are being considered by the examiner.  The signed IDS forms are attached with the instant office action.

Drawings
The drawings were received on April 23, 2020.  These drawings are acceptable.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4, 7, and 9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,287,315 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are of overlapping scope. The claims of the pending application are drawn to an immunoglobulin purification process, and claim 1 and claims dependent therefrom do not have any exclusion for the salt concentration of the cation exchange chromatography steps.  The claims of the issued patent are drawn to a process for purifying an immunoglobulin comprising overlapping steps using an immunoglobulin containing plasma protein fraction. It would have been obvious to purify an immunoglobulin using the method steps currently claimed, because the issued patent discloses the steps and the rational for using the steps to purify an immunoglobulin. The issued patent uses overlapping pH in the anion-exchange chromatography steps (see claims 1-16, particularly claims 1 and 5).  

Claim Rejections - 35 USC § 102/Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Laursen et al. (U.S. Patent 6,281,336 B1).
Laursen et al. disclose a process for purifying immunoglobulin, i.e., immunoglobulin G (IgG), from a crude immunoglobulin-containing plasma protein fraction, which process comprises the steps of:(a) preparing an aqueous suspension of the crude immunoglobulin-containing plasma protein fraction;(b) adding a water soluble, substantially non-denaturating protein precipitant to the said suspension of step (a) in an amount sufficient to cause precipitation of a high proportion of non-immunoglobulin G proteins, aggregated immunoglobulins and particles including potentially infectious particles, without causing substantial precipitation of monomeric immunoglobulin G, thereby forming a mixture of a solid precipitate and a liquid supernatant;(c) recovering a clarified immunoglobulin G-containing supernatant from the mixture of step (b);(d) applying the clarified immunoglobulin G-containing supernatant of step (c) to an anion exchange resin and subsequently a cation exchange resin;(e) washing out protein contaminants and the protein precipitant from the cation exchange resin of step (d) with a buffer having a pH and ionic strength sufficient to remove the contaminants from the resin without causing substantial elution of immunoglobulin G;(f) eluting immunoglobulin G from the cation exchange resin of step (e) with a substantially non-denaturating buffer having a pH and ionic strength sufficient to cause efficient elution of the immunoglobulin G, thereby recovering an immunoglobulin G-containing eluate;(g) performing a dia/ultrafiltration on the immunoglobulin G-containing eluate of step (f) to concentrate and/or dialyse the eluate, and optionally adding a stabilizing agent, thereby forming a concentrated and/or dialysed and optionally stabilized product;(h) adding a virucidal amount of virus-inactivating agent to the product of step (g) resulting in a substantially virus-safe immunoglobulin G-containing solution;(i) applying the immunoglobulin G-containing solution of step (h) to an anion exchange resin and subsequently to a cation exchange resin;(j) washing the cation exchange resin of step (i) with a buffer having a pH and ionic strength sufficient to wash out protein contaminants and the virus-inactivating agent from the resin without causing substantial elution of immunoglobulin G;(k) eluting immunoglobulin G from the cation exchange resin of step (j) with a substantially non-denaturating buffer having a pH and ionic strength sufficient to cause efficient elution of the immunoglobulin G, thereby recovering an immunoglobulin G-containing eluate; and(l) subjecting the immunoglobulin G-containing eluate of step (k) to dia/ultrafiltration to lower the ionic strength and concentrate immunoglobulin G of the solution, and adjusting the osmolality by adding a saccharide.
The process, wherein the immunoglobulin G-containing plasma protein fraction is selected from the group consisting of Cohn fraction II; Cohn fractions II and III; and Cohn fractions I, II and III. The process, wherein the suspension in step (a) is maintained at a temperature from 0.degree. C. to 12.degree. C. and the suspension in step (a) is maintained at a pH below 6. The process, wherein the protein precipitant in step (b) is selected from the group consisting of polyethylene glycol (PEG), caprylic acid, and ammonium sulphate. The process, wherein the protein precipitant is PEG having a molecular weight within the range 3000-8000 Da. The process, wherein said PEG is a number selected from the group consisting of PEG 3350, PEG 4000, PEG 5,000, and PEG 6,000. The process, wherein the anion exchange resin and the cation exchange resin in step (d) and/or step (i) are connected in series. The process, wherein the buffer used for the anion exchange chromatography and the cation exchange chromatography is the same buffer, and the pH of said same buffer is below 6.0. The process, wherein the anion exchange resin in step (d) and/or step (i) contains diethylaminoethyl groups and/or the cation exchange resin in step (d) and/or step (i) contains carboxymethyl groups. The process, wherein the buffer used throughout steps (b) to (I) is an acetate buffer. The process, wherein said acetate buffer has a pH of 5.0-6.0 and a molarity of 5-25 mM. The process, wherein the virus-inactivating agent in step (h) is a mixture of at least one non-ionic or ionic detergent and at least one solvent. The process, wherein the virus-inactivating agent in step (h) is a mixture of at least one substantially non-denaturating detergent and at least one tri(lower alkyl) phosphate solvent. The process, wherein said potentially infectious particles are virus particles (see entire document, particularly claims 1-14).
The pending claims are drawn to a process of purifying an immunoglobulin comprising anion-exchange and cation-exchange chromatography.  The art discloses purifying immunoglobulins using anion-exchange and cation-exchange.  As some claims do not require any particular immunoglobulin or any type of purification, the art does disclose the method as currently claimed.  Claim 1 states that after process step (b) no additional ion-exchange chromatography step is performed.  However, claim 1 refers to subjecting an immunoglobulin-containing plasma sample to the chromatography steps; It would be reasonable for a person of skill in the art to assume that starting from step (i) and proceeding to step (l) of Laursen et al. would anticipate claim 1 and dependent claims therefrom.  Since the material started in step (i) of Laursen et al. is a immunoglobulin-containing plasma sample.
In KSR, the Supreme Court reaffirmed principles based on its precedent that "[t]he combination of familary elements according to known methods is likely to be obvious when it does no more than yield predictable results."Id. at 415-16, 82 USPQ2d at 1395.
Furthermore, it would not be inventive to purify an immunoglobulin using the method steps currently claimed, because the art discloses the steps and the rational for using the steps to purify an immunoglobulin.   The art discloses precipitation using caprylic acid and then applying the supernatant to anion exchange chromatography step in the flow through mode and then using cation-exchange chromatography to obtain a purified immunoglobulin product.
One would have been motivated to use the steps recited because it was known as disclosed by Laursen et al. that the liquid preparation has improved purity and improved clinical effects.  Due to the improved purity of the immunoglobulin product obtainable by the process of the disclosed art of Laursen et al., the addition of stabilizers such as a non-ionic detergent, PEG or albumin is not necessary in order to avoid aggregation of IgG during storage of the IVIG as a liquid product.

Claim Rejections - 35 USC § 102













In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claim(s) 1, 4, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Son et al. (U.S. Patent 10,287,315 B2).
The claims of the pending application are drawn to an immunoglobulin purification process, and claim 1 and claims dependent therefrom do not have any exclusion for the salt concentration of the cation exchange chromatography steps.  The claims of the issued patent are drawn to a process for purifying an immunoglobulin comprising overlapping steps using an immunoglobulin containing plasma protein fraction. The issued patent uses overlapping pH in the anion-exchange chromatography steps.  The issued patent preforms a virus inactivation step with a solvent and/or detergent.  The purified immunoglobulin is obtained after the cation exchange chromatography step in the patent as is currently claimed in the pending application (see claims 1-16, particularly claims 1 and 5).  
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND U DESAI whose telephone number is (571)272-0947. The examiner can normally be reached 10:30-9:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANAND U DESAI/Primary Examiner, Art Unit 1656                                                                                                                                                                                                        July 16, 2022